 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          ALBERTA SMITH,                                   CASE NO. C18-0788JLR

11                                 Plaintiff,                ORDER
                    v.
12
            PATRICK PIZZELLA, 1
13
                                   Defendant.
14

15          Before the court is Defendant Patrick Pizzella’s motion to stay the trial date and

16   certain pretrial dates. (Mot. (Dkt. # 39).) Plaintiff Alberta Smith has filed a response

17   opposing the motion. (Resp. (Dkt. # 40).) The court has considered Defendant’s motion,

18   the parties’ submissions in support of and in opposition to the motion, the relevant

19   //

20   //

21          1
              Patrick Pizzella is now the Acting Secretary of the U.S. Department of Labor.
     Therefore, he is automatically substituted for R. Alexander Acosta as the proper defendant in this
22   action under Federal Rule of Civil Procedure 25(d).


     ORDER - 1
 1   portions of the record, and the applicable law. Being fully advised, the court DENIES

 2   Defendant’s motion for the reasons set forth below.

 3          Plaintiff initiated this action on March 30, 2018. (Compl. (Dkt. # 1).) On August

 4   27, 2018, the court scheduled this case for trial on December 9, 2019, and set the

 5   dispositive motions deadline for September 10, 2019—90 days before trial. (Sched.

 6   Order. (Dkt. # 14) at 1.) In accordance with this schedule, Defendant filed a motion for

 7   summary judgment on September 10, 2019, that is noted for consideration on October 4,

 8   2019. (MSJ (Dkt. # 36).)

 9          On September 12, 2019—more than three weeks before the noting date on

10   Defendant’s motion for summary judgment—Defendant filed the current motion. (See

11   generally Mot.) Defendant requests that the court stay its scheduling order and bring a

12   halt to this case while Defendant’s motion for summary judgment remains pending.

13   (Mot. at 1.) Defendant alleges that good cause exists for such a stay because Defendant’s

14   motion could alter the landscape of this case if granted in whole or in part, and “[t]he

15   Court will need sufficient time to consider the motion, Plaintiff’s opposition, and

16   Defendant’s reply.” (See id. at 2.) Defendant also alleges that the parties face

17   “significant work” on upcoming pretrial tasks and will have “no realistic way” to narrow

18   that work absent guidance from the court on its pending motion. (See id. at 3.) Finally,

19   Defendant notes that the parties will engage in mediation in the coming weeks and argues

20   that the deadlines in the case should be continued so that the parties’ “efforts can be

21   focused on settlement discussions.” (See id.)

22   //


     ORDER - 2
 1           In response, Plaintiff points out that this court set the schedule at the beginning of

 2   this litigation and that the good cause alleged by Defendant—“the need to prepare for

 3   trial while awaiting the outcome of a dispositive motion”—is little more than “the

 4   circumstance faced by every litigant when such a [summary judgment] motion is filed on

 5   [the dispositive motions deadline].” (See Resp. at 1.) Plaintiff also claims that Defendant

 6   could have filed its motion for summary judgment earlier had its concerns about pretrial

 7   inefficiencies been sincere. (See id. at 2.) Finally, Plaintiff disputes Defendant’s claim

 8   that neither party will be prejudiced if the case schedule is stayed because the Plaintiff is

 9   “eager to have her day in court and put this matter behind her.” (See id.)

10          Defendant’s request is not well taken. Pursuant to Federal Rule of Civil Procedure

11   16(b)(4), “[a] schedule may only be modified for good cause and with the judge’s

12   consent.” Fed. R. Civ. P. 16(b)(4); (see also Sched. Order at 2 (“The court will alter

13   these dates only upon good cause shown . . . .”).) At bottom, Defendant’s only alleged

14   “good cause” for staying this case indefinitely is that Defendant filed a motion for

15   summary judgment and the parties have an upcoming mediation. (See Mot. at 1-3.) That

16   falls woefully short of meeting Rule 16’s good cause standard.

17          First, it is well established that upcoming settlement negotiations do not constitute

18   good cause. See, e.g., Gerawan Farming, Inc. v. Rehrig Pac. Co., No. 1:11-cv-01273

19   LJO BAM, 2013 WL 1164941, at *4 (E.D. Cal. Mar. 20, 2013) (“[A]s a legal matter,

20   settlement discussions do not, in [and] of themselves, arise to good cause for modifying a

21   scheduling order.”). Second, the fact that Defendant filed a summary judgment motion is

22   not enough to meet the good cause threshold. It should come as no surprise to Defendant


     ORDER - 3
 1   that the court sets the dispositive motions deadline at a date that will give the court

 2   sufficient time to decide timely-filed dispositive motions. If all a party needed to do to

 3   establish “good cause” to stay a case was file a motion for summary judgment, then

 4   pretrial deadlines would be upended any time a party moved for summary judgment.

 5   Nothing in Defendant’s motion to stay explains why his motion for summary judgment is

 6   special or why he should be treated differently than all the other litigants who file

 7   summary judgment motions. (See generally Mot.) Absent any such explanation, the

 8   court finds there is no good cause to stay pretrial deadlines and the trial date.

 9          Defendant’s motion to stay the trial date and certain pretrial dates (Dkt. # 39) is

10   DENIED.

11          Dated this 30th day of September, 2019.

12

13                                                      A
                                                        JAMES L. ROBART
14
                                                        United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 4
